USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

February 25, 2020
uy DOC #:

ee
. 2/26/2020
VIA ECF AND EMAIL DATE FILED:

Honorable Analisa Torres

United States District Judge

United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007

 

Re: Pro Music Rights, LLC v. SoundCloud Limited et al., 1:19-cv-11617-AT,
United States District Court for the Southern District of New York

Dear Judge Torres:

This firm represents the plaintiff Pro Music Rights, LLC in the above-referenced
action.

In accordance with Sections I.B, I.C. and II.B of Your Honor’s Individual Practices
in Civil Cases, we write to request an adjournment of the initial pre-trial conference presently
scheduled for March 3, 2020, along with an extension by which to file the parties’ joint letter and
proposed case management plan.

Defendant SoundCloud Inc. has executed a Waiver of the Service of Summons
pursuant to which it must file and serve an answer or motion under Rule 12 by March 23, 2020.
Additionally, plaintiff has consented to a sixty-day extension of time thereto, such that defendant’s
response will be filed by May 23, 2020.

Thus, plaintiff respectfully requests an adjournment of the initial pretrial conference
for a period of thirty-five (35) days until April 7, 2020, and an extension to file the parties’ proposed
case management plan by March 31, 2020. Undersigned counsel notes he has a conference before
(1) Chief Judge McMahon on April 3 at 10:15 a.m., (11) Judge Koeltl on April 6 at 4:30 p.m., and
(111) Judge Woods on April 9 at 3:30 p.m. Andrew P. Bridges of Fenwick & West LLP, counsel for
SoundCloud, Inc., has a speaking commitment at the ABA Intellectual Property Section Annual
Meeting on April 3.

Respectfully submitted,
GRANTED in part, DENIED in part. The initial
pretrial conference scheduled for March 3, 2020 is ALs fi) h J
ADJOURNED to April 1, 2020, at 3:50 p.m. By | ~y
March 25, 2020, the parties shall submit their joint

letter and proposed case management plan. Richard S. Gora

SO ORDERED.
Dated: February 26, 2020
New York, New York Ca -

ANALISA TORRES
United States District Judge

 
